 

Exhibit 10.3 

 

[ex10-3tlogo.jpg]

 

CAPITAL MARKETS ADVISORY CONSULTING AGREEMENT

 

THIS AGREEMENT is made June 15, 2013 (the “Effective Date”) by and between
Incline Partners LLC, a Limited Liability Company organized under the laws of
the State of Colorado whose place of business is 7752 S. Glencoe Court,
Centennial, Colorado (“Incline”) and Blue Sphere Corp., at 35 Asuta Street, PO
Box 857 Even Yehuda, 40500, Israel (“Company” or “Aspen”).

 

In consideration of the mutual covenants set forth in this Agreement, Incline
and Company hereby agree to an exchange of cash and equity for professional
services under the following terms and conditions:

 

1.Services

 

Incline agrees to provide, and Company agrees to accept and pay for in
accordance with Section 2 below, services as set forth in Appendix A to be
executed by both parties and annexed hereto as a part hereof (“Services”).

 

Incline agrees to diligently perform the Services in accordance with any
specific time requirements set out in the Schedules or, in the absence of any
specific time requirements, in accordance with Company’s reasonable requirements
communicated to Incline from time to time.

 

Incline will perform the Services in accordance with the standards of care,
skill and diligence of an experienced professional and in a competent and
efficient manner.

 

2.Consideration

 

Incline shall accept from Company, as compensation for its Services under this
Agreement the following fee (the “Management Fee”):

 

-In consideration for the performance of the Services in accordance with this
Agreement, the Company will pay Incline fees of cash and restricted shares as
outlined below.

 

-Advisory, media and email distribution fees in the amount will be paid by the
company to Incline in the following schedule:

 

-Cash Fees:

oJune 15, 2013, $28,000 for 2 months of services

 

-Restricted Equity Fees:

oThe Company will deliver to Incline Partners ten million (10,000,000)
restricted shares for 2 months of services, due within 10 days of signing the
contract.

 

3.Expenses

 

The Company will promptly reimburse Consultant for all reasonable and required
out-of-pocket expenses properly incurred by the Consultant in performance of
this Agreement provided that the Company has approved such expenses in advance
and provided further that the Consultant makes a written accounting, reasonable
and acceptable to the Company.

 

Tauriga & Incline Partners Agreement – March 25, 20131

 

 

[ex10-3tlogo1.jpg]

 

If the Company determines that the amount properly due is less than the invoice
amount, the company will promptly give notice thereof, with its reasons, to
Incline. Incline will not stop or delay performance of the Services pending
resolution of any dispute in respect of an expense amount.

 

3aDate of Payment

 

Fees for Services directly provided by Incline are due upon the execution and
agreement of this contract and are subject to compliance with the Agreement. A
pro-rata portion of the fees for services will be promptly refunded to the
Company in the event that this Agreement is terminated early in accordance with
Section 4(a)(ii) below.

 

4.Term of Service and Termination

 

The term of this Agreement shall commence on the date of June 15, 2013 and shall
end on August 15, 2013. This agreement is subject a 4 or more month renew to be
negotiated at the end of the term of this agreement.

 

4a.Termination.   This Agreement will terminate upon either:

 

i.Expiration of the term of this Agreement; or

ii.30 day written notice by either party.

 

5.Indemnification

 

The Company shall be solely responsible for its products, the content of its
website, its IR/PR communications, and its advertising materials, and any claims
it makes about its products or its business, and shall, at its sole cost and
expense, defend and indemnify Incline and hold Incline harmless from and against
any claims, loss, suit, liability or judgment, including reasonable attorney’s
fees and costs, arising out of, or in connection with Company’s products,
website, IR/PR communications or advertising published/aired hereunder,
including, without limitation, for any violations of securities laws or
regulations, misrepresentations, false advertising, libel, slander, violation of
right of privacy, plagiarism, infringement of copyright or other intellectual
property interest, except in the case of Incline’s unauthorized or negligent use
of any information prepared by Company.

 

Incline shall defend, indemnify and hold harmless Company from and against any
claims, loss, suit, liability or judgment, including reasonable attorneys’ fees
and costs arising out of, or in connection with (i) any unauthorized, negligent
or false statements made by Incline regarding Company, (ii) any violation of
applicable securities laws or regulations regarding Company, and (iii) any
unauthorized or negligent use of any information prepared by Company.

 

Tauriga & Incline Partners Agreement – March 25, 20132

 

 

[ex10-3tlogo1.jpg]

 

6.Limitation of Liability

 

In the event of an error/omission in Services, Incline’s liability shall be
limited to re-performing the particular Service; provided, however, that in the
event the Services cannot be re-performed, Company shall be entitled to
repayment of any payments made hereunder with respect to such Services.

 

Under no circumstances shall Incline be liable for any consequential damages of
any kind to the Company, Company’s Clients, Company’s Partners or Company’s
Affiliates provided, however, that this limitation of liability shall not apply
to the extent that a court of competent jurisdiction in a final judgment that
has become non-appealable shall determine that:

 

(i)Incline has been grossly negligent or dishonest or have committed any
fraudulent act in the course of such performance;

 

(ii)The expenses, losses, claims, damages or liabilities, as to which
indemnification is claimed, were directly caused by the gross negligence,
dishonesty or fraud referred to in (i); or

 

(iii)In the event that Incline has breached any material provision of this
Agreement; or

 

(iv)indemnification of Company by Incline is warranted pursuant to Sections 4,
5, or 15 hereof.

 

As part of its Services, Incline will engage third parties (the “Third Parties”)
to create and distribute promotional material on behalf of Company, Company’s
Clients, Company’s Partners and Company’s Affiliates. Company understands and
agrees that these Third Parties are solely responsible for their products, the
content of their website(s), their IR/PR communications, their advertising, and
their advertising materials, and any claims they make about Incline Clients,
Company, and any product or business associated therewith. Incline shall hold
Company harmless from and against any claims, loss, suit, liability or judgment,
including reasonable attorney’s fees and costs, arising out of, or in connection
with Third Parties’ products, website, IR/PR communications or advertising
published/aired hereunder, including, without limitation, for any violations of
securities laws or regulations, disclosure requirements, misrepresentations,
false advertising, libel, slander, violation of right of privacy, plagiarism,
infringement of copyright or other intellectual property interest.

 

Company acknowledges that Incline has set its rates and entered into this
Agreement in reliance upon the limitations of liability and damages set forth
herein, and that the same form an essential basis of the bargain between the
parties. Company acknowledges that there is no guarantee of specific result in
connection with the Services unless expressly stated otherwise in Appendix A.

 

COMPANY WARRANTS THAT IT HAS ALL REQUISITE LEGAL AND CORPORATE POWER TO ENTER
INTO, EXECUTE AND DELIVER THIS AGREEMENT.

 

7.Confidential Information

 

All information supplied by one party to the other party shall be given in
confidence. Neither party shall disclose any such information to any third party
without prior written consent of the other party. Both parties shall take such
precautions, contractual or otherwise, as shall be reasonably necessary to
prevent unauthorized disclosure of such information by their employees during
the term of this Agreement and for a period of two (2) years thereafter.

 

Tauriga & Incline Partners Agreement – March 25, 20133

 

 

[ex10-3tlogo1.jpg]

 

8.Entire Agreement

 

This Agreement contains the entire agreement between the parties relating to the
subject matter hereof and supersedes any and all prior agreements or
understandings, written or oral, between the parties related to the subject
matter hereof. No modification of this Agreement shall be valid unless made in
writing and signed by both of the parties hereto.

 

9.Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware without reference to conflict of laws principles.

 

10.Waiver

 

The waiver by either party of any breach or failure to enforce any of the terms
and conditions of this Agreement at any time shall not in any way affect, limit,
or waive such party’s right thereafter to enforce and compel strict compliance
with every term and condition of this Agreement.

 

11.No Right to Assign.

 

Neither party has the right to assign, sell, modify, or otherwise alter this
Agreement, except upon the express written advance approval of the other party,
which consent can be withheld for any reason.

 

12.Further Assurances

 

At any time or from time to time after any issuance of securities, the parties
agree to cooperate with each other, and at the request of the other party, to
execute and deliver any further instruments or documents and to take all such
further action as the other party may reasonably request in order to evidence or
effectuate the consummation of such issuance.

 

13.Severability

 

The parties agree to replace any such invalid or unenforceable provision with a
new provision that has the most nearly similar permissible economic and legal
effect.

 

14.Force Majeure

 

Neither party shall be liable to the other party for any failure or delay in
performance caused by acts of God, fires, floods, strikes, whether legal or
illegal, water damage, riots, epidemics or any other causes beyond such party’s
reasonable control, and such failure or delay will not constitute a breach of
this Agreement.

 

15.Attorney’s Fees.

 

In the event any party to this Agreement employs an attorney to enforce any of
the terms of the Agreement, the prevailing party shall be entitled to recover
its actual attorney’s fees and costs, including expert witness fees.

 

Tauriga & Incline Partners Agreement – March 25, 20134

 

 

[ex10-3tlogo1.jpg]

 

16.Intellectual Property.

 

The product of the Services provided by Incline under this Agreement (“Work
Product”) will be the sole and exclusive property of the Company. Without
limiting the generality of the foregoing, the Company will be the sole owner of
all rights in and to the Work Product including financial information, business
strategies, trade secret rights, copyright and other proprietary rights, whether
or not those rights now exist or come into existence hereafter and whether those
rights are now known, recognized or contemplated. Incline will not, upon
completion of the Services, retain copies of any kind of the Work Product.
Incline will keep the Work Product strictly confidential and will not be
entitled to sell, provide, communicate, or otherwise transfer, the Work Product
to any third party or make any use whatsoever of the Work Product.

 

The Services will be provided by Incline, specifically for the Company. Neither
the Services nor the Work Product will infringe upon any proprietary right of
any third party. Incline will indemnify and hold the Company free and harmless
from any cost (including legal fees on a solicitor and own client basis),
expense, loss, obligation or damage suffered or incurred by the Company as a
result of any suit, proceeding or otherwise to the extent that they are based
upon a claim that any portion of the Services or Work Product infringes any
patent, copyright, license, trade secret or other right.

 

17.Notices.

 

Any notice permitted or required hereunder shall be in writing, and shall be
sent (i) by personal delivery, overnight delivery by a recognized courier or
delivery service, or (ii) mailed by registered or certified mail, return receipt
requested, postage prepaid, in each case to the parties at their address set
forth below (or to such other address as any such party may hereafter designate
by written notice to the other parties). In the case of any claim for
indemnification hereunder, such notice shall contain a reasonable description of
the basis for the indemnification claim and the remedy sought.

 

Tauriga & Incline Partners Agreement – March 25, 20135

 

 

[ex10-3tlogo1.jpg]

 

The parties represent and warrant that, on the date first written above, they
are authorized to enter into this Agreement in its entirety and duly bind their
respective principals by their signatures below.

 

Agreed and Accepted by:           By:     By:         Andrew J. Deniken,
Managing Partner   Mr. Shlomo Palas, CEO   Incline Partners, LLC   Blue Sphere
Corp.       Date Signed: June_____, 2013   Date Signed: June_____, 2013        
 

 

Tauriga & Incline Partners Agreement – March 25, 20136

 

 

[ex10-3tlogo1.jpg]

 

Appendix A

 

Services to be Provided:

 

1.3 Articles per month on the company and its projects.

2.Distribution of Articles.

3.Monthly email distribution to hundreds of thousands of investors.

4.Capital Markets Advisory to executives of the company.

 

Available Services not Contractually Included

 

Other services available through Incline that may be utilized by the Company
will be negotiated and paid for at the time the service is requested by the
Company.

 



Tauriga & Incline Partners Agreement – March 25, 20137

 

